Citation Nr: 0740192	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-14 050A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967, including honorable service in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.

In September 2006 and again in November 2007, the veteran 
appeared and testified at a Travel Board hearing at the 
Oakland RO.  The Board was unable to obtain a recording of 
the testimony presented at the September 2006 hearing.  The 
veteran requested that another hearing be scheduled and upon 
a Board remand in October 2007, a November 2007 hearing was 
held and a transcript of that hearing is of record.  The 
claims are now properly before the Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran developed left ear hearing loss due to in-
service noise exposure.

3.  The veteran developed tinnitus due to in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2007).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. § 
3.307.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The veteran seeks service connection for left ear hearing 
loss and tinnitus claimed to be caused by in-service noise 
exposure.

The veteran's service medical records (SMRs) are devoid of 
any complaints of or treatment for a left ear condition or 
tinnitus.  Upon induction, the veteran was found to be fit 
for duty.  According to his DD Form 214, he served in the 
field artillery with nearly a year of service in the Republic 
of Vietnam.  

The veteran first sought treatment for hearing loss and 
tinnitus in March 2004.  The veteran complained of hearing 
loss and itchy ears with occasional sharp pain.  The 
treatment record noted that the veteran had longstanding 
hearing loss and had a history of artillery noise exposure 
while in service.  At the time of the treatment, the veteran 
reported occasional buzzing in both ears.  The audiologist 
diagnosed the veteran as having mild to moderate 
sensorineural hearing loss in the left ear at mid to high 
frequencies.  She did not opine as to whether the veteran's 
in-service noise exposure is linked to his current hearing 
loss or tinnitus.  

In September 2004, the veteran underwent a VA audiological 
examination and puretone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
55
65
70

Speech audiometry revealed speech recognition ability of 80 
percent in the left ear.  

The veteran noted being exposed to artillery fire and the 
firing of "105s" during training and in combat.  He 
reported that his post-service occupation included 30 years 
as a building constructor and cabinetmaker.  The veteran 
advised that he experienced periodic tinnitus, lasting 10 to 
15 seconds, 2 to 3 times per day.  The veteran was diagnosed 
as having bilateral, high frequency, mild to moderate 
sensorineural hearing loss.  The audiologist opined that the 
veteran's hearing loss and tinnitus were less likely as not 
caused by in-service noise exposure and were significantly 
exacerbated by occupational noise exposure.  

In January 2005, the veteran treating physician submitted a 
note indicating that the veteran had profound hearing loss at 
a young age.  The physician noted that the veteran did not 
appear to have a strong family history of genetic hearing 
loss.  He opined that the veteran's hearing loss was more 
likely than not caused by his military noise exposure to loud 
artillery fire.  

In a November 2005 letter to VA, the veteran's physician 
indicated that the veteran was bothered by "an annoyance 
level of tinnitus" and it was more likely than not due to 
in-service noise exposure.  

In November 2007, the veteran credibly testified that while 
in Vietnam he shot artillery and was in the presence of 
artillery being fired.  He reported having his sleeping 
quarters 20 feet from the firing of weapons.  He noted that 
while in service, he did not have hearing protection, but 
during his post-service occupations, he always wore hearing 
protection.  

Following a complete review of the record evidence, the Board 
finds that the veteran's contentions are consistent with the 
nature of his service duties while stationed in the Republic 
of Vietnam.  He was exposed to artillery fire for nearly a 
year.  Additionally, the veteran has been diagnosed as having 
bilateral hearing loss and tinnitus.  The Board finds both 
audiologist reports credible and reflective of the medical 
history as presented by the veteran.  Therefore, the Board 
finds the evidence to be in relative equipoise as to the 
origin of his disabilities.  Accordingly, reasonable doubt is 
resolved in the veteran's favor and service connection is 
granted for left ear hearing loss and tinnitus as having 
developed as a result of in-service noise exposure.


ORDER

Service connection for left ear hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


